165 F.3d 1261w
132 Ed. Law Rep. 62, 99 Cal. Daily Op. Serv. 611,98 Daily Journal D.A.R. 735
Jane DOE, on her own behalf and on behalf of her twochildren;  Doe 1;  Doe 2, Plaintiffs-Appellants,v.MADISON SCHOOL DISTRICT NO. 321;  Board of Trustees ofDistrict No. 321;  Jim Terry, member of Board;  Ann Hancock,member of Board;  John Bagley, member of Board;  NormanErickson, member of Board;  Gary J. Summers, member ofBoard;  T.C. Mattocks, Dr., Defendants-Appellees.
No. 97-35642.
United States Court of Appeals,Ninth Circuit.
Jan. 22, 1999.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION